DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of claims 1-21, 24-26, and 28-31 in the reply filed on December 16, 2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed August 7, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  (The Office notes that applicants have provided the U.S. counterparts to the foreign patent references with a notation at the top of the U.S. counterparts that associate them with the foreign references.  However, the actual foreign reference must be provided if listed on the IDS.)
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each of the second conductive line and the fourth conductive line has a portion contacting the bridge line, the portion having an outwardly rounded shape” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: BR1 and BR2 in Figure 10.

    PNG
    media_image1.png
    736
    471
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Page 16, paragraph 90, line 10: Change “that a part” to “that of a part”.
Page 24, paragraph 121 and 123: Figure 9 appears to show “First Curvature > Second Curvature > Third Curvature” as in paragraph 121, and not “Radius of Curvature R1 > Radius of Curvature R2 > Radius of Curvature R3” as in paragraph 123.  Please review.
Appropriate correction is required.

Claim Objections
Claims 1-21 and 24 are objected to because of the following informalities:
Claim 1, lines 6-8: Add “flexible” before “substrate” to make the term consistent with line 2.
Claims 2-21 and 24 are objected to for depending from objected-to base claim 1.
Claim 6, lines 2-5:  There is no antecedent basis for “the first bending area” and “the second bending area”.
Claims 7-9 and 12-15 are objected to for depending from an objected-to base claim, claim 6.
Claim 24, lines 3-4:  There is no antecedent basis for “the first bending area” and “the second bending area”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 24, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 requires “a plurality of wirings on the substrate, the plurality of wirings including: a first wiring having a first shape; and a second wiring having a second shape that is different from the first shape, the first wiring and the second wiring passing through the bending area.”  This language is unclear because this language can be interpreted as each wire having a first section and a second section, the first section being a first wiring and the second section being a second wiring, or the language can be interpreted as each wire is one of a first wiring or a second wiring.  Because the language has more than one interpretation, claim 1 is rejected as indefinite.
Claims 2-21 and 24 are rejected for depending from a rejected base claim, either claim 1.  Note that claim 4 suggests that the first and second wirings are a part of the same wiring.  Claims 7, 10, 17, and 23 also refer to the first wiring, and claims 8, 10-12, 15, 18, 19, and 22 refer to the second wiring.

Claims 7-9 and 12-15 are rejected for depending from rejected base claim 6.
Regarding claims 29-31: Claim 29 refers to “a bridge line connecting the multi-wiring to each other in the area of the first curvature area and the second curvature area that has a smaller curvature”.  Claim 30 refers to “a plurality of holes in the area of the first curvature area and the second curvature area that has a smaller curvature”.  Claim 31 refers to “a curved shape in at least a part thereof in the area of the first curvature area and the second curvature area that has a smaller curvature”.  The underlined phrase, “in the area of the first curvature area and the second curvature area that has a smaller curvature”, does not make sense.  For a smaller curvature to be present, the smaller curvature has to be compared to another, greater/larger, curvature, but no relative size of curvatures has been defined.  For these reasons, claims 29-31 are rejected as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Pat. Pub. No. 2017/0256599, Figures 1 and 2, and further in view of Kim, Figures 4 and 5.
Kim, Figures 1, 2:

    PNG
    media_image2.png
    421
    463
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    541
    450
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    294
    414
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    404
    450
    media_image5.png
    Greyscale

This rejection uses an interpretation of “first wiring” and “second wiring” as separate wiring lines instead of parts of the same wiring line. 
Regarding claim 1: Kim Figures 1 and 2 disclose a display apparatus, comprising: a flexible substrate (100), the flexible substrate (100) including: a first area (1A) where an image is displayed, a second area (2A) separated from the first area 
Kim Figures 4 and 5 (detail) disclose a plurality of wirings (300, 400) include: a first wiring (400) having a first shape; and a second wiring (300) having a second shape that is different from the first shape, the first wiring (400) and the second wiring (300) passing through the bending area (BA).  Id. ¶¶ 76-83.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kim Figures 1 and 2 to use the Kim Figures 4 and 5 design because Kim states that Kim Figure 4 is a modification of Kim Figure 1. Id. ¶¶ 38, 39.
Regarding claim 17, which depends from claim 1: Kim discloses that the first wiring (400) has a stripe shape.  See Kim Figure 2.
Regarding claim 18, which depends from claim 1: Kim Figure 5 discloses that the second wiring (300) has a plurality of holes (310h).  Kim specification ¶ 110. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim Figures 1, 2, 4, and 5, and further in view of Kim Figure 8.





    PNG
    media_image6.png
    277
    286
    media_image6.png
    Greyscale

Regarding claim 19, which depends from claim 18: The combination does not disclose that the second wiring has a curved shape in at least a partial area thereof.  
Kim Figure 8 discloses an alternate design for the second wiring, which has a curved shape in at least a partial area thereof.  Id. ¶¶ 135-142.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the features of Kim Figure 8 because this design is an alternative design for the first bending portion (310) of second wiring (300).  See id. ¶ 135.
Claims 5, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Figures 1, 2, 4, and 5, and further in view of Kim Figure 10.







    PNG
    media_image7.png
    358
    329
    media_image7.png
    Greyscale

Regarding claim 5, which depends from claim 1: The combination discloses that the second wiring (300) of the plurality of wirings (300, 400) is branched and includes a first branch wiring (312) and a second branch wiring (314), the first branch wiring (312) and the second branch wiring (314) being on the bending area (BA).  Id. ¶¶ 114-116.  Kim Figure 2 does not disclose that the first wiring is branched.  Kim Figures 1, 4, and 5 are silent as to branched wiring in the first wiring.
Kim Figure 10 discloses an alternate design for first wiring (400), in that the first wiring (400) is branched and includes a first branch wiring (left portion of individual wiring (410)) and a second branch wiring (right portion of individual wiring (410)) being on the bending area (BA).  Id. ¶¶ 144-147.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to Id.
Regarding claim 10, which depends from claim 5: The combination discloses that the first wiring ((410) portion of first wiring (400)) is inclined at an angle with respect to the second wiring ((310) portion of second wiring (300)).  Compare Kim Figures 4 and 10.  Also see Kim Figure 2, which shows first wiring (400) in the first area (1A) and second area (2A) inclined at an angle with respect to the second wiring (200) in the first area (1A) and the second area (2A).
Regarding claim 11, which depends from claim 10: The combination discloses the bending area (BA) is bent along a bending axis (BAX) extending in a first direction, and the second wiring (300) is arranged orthogonal to the bending axis (BAX).  See Kim Figures 1 and 2.
Regarding claim 16, which depends from claim 5: The combination discloses that a same signal is input to each of the first branch wiring and the second branch wiring.  See Kim Figures 4 and 10, which show the first and second branch wirings for each type of wiring as being connected.  Thus, they would have the same signal input.
Claims 2-4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim Figures 1, 2, 4, and 5, and further in view of Choi, U.S. Pat. Pub. No. 2017/0338294, Figures 1-4.






    PNG
    media_image8.png
    575
    388
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    369
    470
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    460
    370
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    440
    363
    media_image11.png
    Greyscale

Regarding claim 2, which depends from claim 1: The combination of Kim Figures does not disclose that the bending area (BA) includes: a first bending area that contacts the first area and has a first curvature; and a second bending area that contacts the first bending area and has a second curvature that is different from the first curvature.
Choi Figures 1-4 disclose a display apparatus (10), comprising: a flexible substrate, the flexible substrate including: a first area (M) where an image is displayed, a second area (C2) separated from the first area (M), and a bending area (B1, C1, B2) between the first area (M) and the second area (C2); a display (DA) on the first area (M) of the substrate; a pad (PP) on the second area (C2) of the substrate, wherein the bending area (B1, C1, B2) includes: a first bending area (B1, C1) that contacts the first area (M) and has a first curvature (R1); and a second bending area (B2) that contacts the first bending area (B1, C1) and has a second curvature (R2) that is different from the first curvature (R1).  Choi specification ¶¶ 48-68.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Choi design in 
Regarding claim 3, which depends from claim 2: Choi discloses that the first curvature (R1) is greater than the second curvature (R2).  Id. ¶¶ 59, 61.
Regarding claim 4, which depends from claim 2: The combination discloses that the first wiring (Kim, 400) is on the first bending area (B1, C1), and the second wiring (300) is on the second bending area (C2), because both the first and second wirings would extend across the first and second bending areas.
Because of conflicting definitions of curvature and radius of curvature in the specification, the Office provides the following rejection.
Claims 2-4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim Figures 1, 2, 4, and 5, and further in view of Choi, U.S. Pat. Pub. No. 2017/0338294, Figures 1-5.
Choi Figure 5:
    PNG
    media_image12.png
    479
    340
    media_image12.png
    Greyscale


Choi Figures 1-4 disclose a display apparatus (10), comprising: a flexible substrate, the flexible substrate including: a first area (M) where an image is displayed, a second area (C2) separated from the first area (M), and a bending area (B1, C1, B2) between the first area (M) and the second area (C2); a display (DA) on the first area (M) of the substrate; a pad (PP) on the second area (C2) of the substrate, wherein the bending area (B1, C1, B2) includes: a first bending area (B1) that contacts the first area (M) and has a first curvature (R1); and a second bending area (C1) that contacts the first bending area (B1) and has a second curvature that is the same as the first curvature (R1).  Choi specification ¶¶ 48-68.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Choi design in Kim because the modification would have involved a selection of a known design based on its suitability for its intended use.
Choi Figure 5 discloses an alternate arrangement in which the first bending area (B1) and the second bending area (C1) have different curvatures (R1, R3).  Id. ¶¶ 69, 70.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Choi design in Kim because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 3, which depends from claim 2: Choi discloses that the first curvature (R1) is greater than the second curvature (R3).  Id. ¶¶ 59, 61.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,056,446, in view of Kim Figures 1, 2, 4, and 5.
Regarding claim 1: Claim 1 of the ’446 patent discloses all the claim limitations of claim 1 of the pending application with the exception of the pad in the second area of the flexible substrate.  Kim Figure 2 discloses a similar design, as noted in the rejection of claim 1 (above), and shows a pad (500) in the second area.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 of the ’446 patent to incorporate the pad because the pad provides an electrical connection to the display apparatus.  Kim specification ¶¶ 24, 72, 74.
.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,056,446 and Kim, and further in view of Kim Figure 8.
Regarding claim 19, which depends from claim 18: The rejection of this claim is incorporated by reference from above.
Claims 5, 10, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,056,446 and Kim, and further in view of Kim Figure 10.
Regarding claims 5, 10, 11, and 16: The rejections of these claims are incorporated by reference from above.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,056,446 and Kim, and further in view of Choi Figures 1-4 or Choi Figures 1-5.
Regarding claims 2-4: The rejections of these claims are incorporated by reference from above.

Allowable Subject Matter
Claims 25, 26, and 28 are allowed.
Claims 6-9, 12-15, 20, 21 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections and Section 112(b) rejections are addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 6: The claim has been found allowable because the prior art of record does not disclose “the first branch wiring includes a first conductive line on the first bending area and a second conductive line on the second bending area, and the second branch wiring includes a third conductive line on the first bending area and a fourth conductive line on the second bending area”, in combination with the remaining limitations of the claim.
With regard to claims 7-9 and 12-15: The claims have been found allowable due to their dependency from claim 6 above.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “each of the plurality of wirings includes a third wiring in the third bending area and having a third shape that is different from the first shape and the second shape”, in combination with the remaining limitations of the claim.
With regard to claim 21: The claim has been found allowable due to its dependency from claim 20 above.

With regard to claims 26 and 28-31: The claims have been found allowable due to their dependency from claim 25 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897